Title: James Madison to St. George Tucker, 23 December 1826
From: Madison, James
To: Tucker, St. George


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpellier.
                                
                                Decr. 23. 1826
                            
                        
                        Your very kind communication of Novr. 22. came duly to hand, and I am particularly thankful for your
                            attention to the wish intimated thro’ Mr. Cabell. It was a sight of the Legislative Journals of 1784-5.6.7. that I had
                            occasion for; and unless the Vols. No. 4 or 5, contain extracts for some of those years, the trouble of sending them would
                            be without avail. It is not surprizing, because so generally happening, but much to be regretted, that printed documents
                            disappear the faster, the more they are multiplied and diffused; the several holders relying on the very diffusion as a
                            security against such a fate. My Copy of the Journals was compleat, but in my absence a part was lost, and the remainder
                            mutilated; and very extensive enquiries, have failed to obtain what is wanting. I observe that the Journal for 1776, has
                            been reprinted by order of the Assembly. If they wish the residue down to a certain period, to be preserved it would be
                            well if a like order were extended without delay to them also. The present Congress, it appears, have taken the precaution
                            with respects to the Journals of their Revolutionary Predecessors. I have delayed this letter, till the lapse of time
                            satisfied me, that you did not succeed in your intended researches in Williamsburg. And I now, with a repetition of my
                            thanks for all your kindness, pray you to be assured that both Mrs. Madison’s & my feelings towards Mrs. Tucker
                            & yourself, are in the most lively and lasting sympathy with those expressed towards us. Health & all
                            other blessing to both of you
                        
                            
                                James Madison
                            
                        
                    